Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The CLAIMS filed on 06/15/2021 has been amended as follows:
	- Claims 1-9 ought to be CANCELED. 
3.	Authorization for this examiner’s amendment was given in a correspondence with Attorney Toyohiko Konno on 01/27/2022.  See PTO-413B for details.
Examiner’s Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The closest prior art references, of Kawai USPA_20080199707_A1 in view of Matsuoka JP_05194004_A, suggests all of the claimed limitations of independent Claim 10 except the claimed order of process steps wherein the hydraulic material and siliceous material should be added to the claimed first mixture and not in tandem.  Further searching in the prior art in general also did not disclose this order such that would be advantageous to one of ordinary skill in the art.  Thus, the prior art did not teach or suggest a motivation of why it would be obvious to one of ordinary skill in the art to have the aforementioned claimed order within the overall context of the claimed invention of  
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 27, 2022